                2:19-cr-00793-BM                  Date Filed 09/24/19         Entry Number 1             Page 1 of 14

AO 106 (Rev. 01/09) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                         District of South Carolina

              In the Matter of the Search of                         )
         (Briefly describe the property to be searched               )
          or identify the person by name and address)
120 Plainfield Avenue, Goose Creek, South Carolina
                                                                     )         Case No.   J: \C\-c.s --"\C\3
                                                                     )
                       29445                                         )
                                                                     )

                                             APPLICATION FOR A SEARCH WARRANT

         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that there is now concealed on the following person or property
located in the _ _ _ _ _ _ _ District of                     South Carolina          (identify the person or describe property to
be searched and give its location): Attachment A




           The person or property to be searched, described above, is believed to conceal (idfM'ltify the person or describe the
property to be seized):   See Attachment B, said property to contain information, data, records or other evidence relating to
                          the transportation or movement of females across state lines for the purpose of prostitution in
                          violation of Title 18, United States Code, Section 2421 and the harboring of undocumented aliens in
                          violation of Title 8, United States Code, Section 1324(a)(1 )(A)(iii)
           The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                 !fl evidence of a crime;
                 !fl contraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of         18/8    U.S.C. §    2421/1324     , and the application is based on these
facts:     See Attached Affidavit




           ~ Continued on the attached sheet.
           0 Delayed notice of _ days (give exact ending date if more than 30 days: ---,,,~--+-- ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attac'd sheet.

                                                                                      /              .




                                                                                      s

Sworn to before me and signed in my presence.


Date:       ~ £.- /'; J'l:ol 'i
City and state: Charleston, South Carolina                                  Honorable Bristow Marchant, US Ma
                                                                                            Printed name and title
    2:19-cr-00793-BM         Date Filed 09/24/19          Entry Number 1    Page 2 of 14




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

IN THE MATTER OF THE APPLICATION                     )
OF THE UNITED STATES OF AMERICA                      )
FOR A SEARCH WARRANT FOR: 120                        )
PLAINFIELD AVENUE, GOOSE                              )                    MISC. NO.:()_.._ \C\_-    Q., -\ C\-3
CREEK, SOUTH CAROLINA 29445                          )




                    AFFIDAVIT IN SUPPORT OF APPLICATION

       I, Jeffrey P. Cooper, a Special Agent with Immigration and Customs Enforcement,

Homeland Security Investigations ("ICE/HSI"), United States Department of Homeland Security,

being first duly sworn, depose and state under oath as follows:

       1.      I am an "investigative or law enforcement officer of the United States" within the

meaning of Title 18, United States Code, Section 2510(7), that is, an officer of the United States

who is empowered by law to conduct investigations and to make arrests for offenses enumerated

in Title 18, United States Code, Section 2516.

       2.      I am a Special Agent employed by the United States Immigration and Customs

Enforcement ("ICE") under the Department of Homeland Security ("DHS"). I am presently

assigned to the Homeland Security Investigations ("HSI") Office in Charleston, SC (RAC/CT). I

have been employed by ICE/HSI, and its predecessor, the Immigration and Naturalization Service

("INS"), as a Special Agent since February 1, 1996. My duties and responsibilities as an ICE/HSI

Special Agent involve conducting investigations related to the enforcement of immigration,

customs, and other violations against the United States, which also includes the enforcement of

both criminal and administrative violations under the Immigration and Nationality Act (INA).

During the course of my career, I have conducted numerous investigations involving human
     2:19-cr-00793-BM          Date Filed 09/24/19      Entry Number 1        Page 3 of 14




smuggling and trafficking, the distribution of narcotics, the manufacture and sale of counterfeit

documents, prostitution related offenses, criminal aliens to include street gang members, and

firearms violations.

       3.        As an ICE/HSI Special Agent, I received extensive basic and advanced training at

the Federal Law Enforcement Training Center in Glynco, Georgia. This training covered aspects

of materials contrary to the laws of the United States along with continued basic and add on

training related to Immigration Law and related immigration offenses. I have obtained significant

experience in the investigations of these and a multitude of other matters during my tenure as a

federal law enforcement officer and have functioned in a variety of capacities to include but not

limited to: a case agent coordinating undercover activities and supervising confidential informants;

a surveillance agent observing and recording the movements of street gang members as well as

individuals involved in or suspected of trafficking in drugs or other illicit contraband to include

firearms; and interviewing witnesses, cooperating defendants, and/or informants regarding these

illegal activities. I have further conducted or participated in the execution of numerous search and

arrest warrants in connection with the above-mentioned investigations.

       4.        The following facts are presented to support the issuance of a search warrant for

the residential location listed below and described more fully in Attachment A:

            a.   120 Plainfield Avenue, Goose Creek, South Carolina 29445 (the "Residence").

       5.        The factual information set forth in this Affidavit was obtained during the course

of this investigation by myself or has been provided to me directly or indirectly by Special Agents

of HSI as well as confidential sources. Since this Affidavit is submitted solely for the purpose of

establishing probable cause to support the issuance of a search warrant for the Residence, I have

not set forth all the facts and circumstances known to me or to other investigators regarding this



                                                 2
     2:19-cr-00793-BM          Date Filed 09/24/19           Entry Number 1    Page 4 of 14




matter. Further, the following information is known to me in my official capacity. Based on this

information, I have reason to believe that an individual associated with the aforementioned

location has committed the following violation of federal law: transportation or movement of

undocumented female aliens across state lines for the purpose of prostitution, in violation of Title

18, United States Code, Section 2421 and the harboring of undocumented aliens in violation of

Title 8, United States Code, Section l 324(a)(l )(A)(iii).

       6.      I make this affidavit based upon personal knowledge derived from my participation

in this investigation and or information that I have learned from discussions with Special Agents

and/or Task Force Officers ofICE/HSI; from the review of written reports of investigations; from

the review of reports of physical surveillance conducted by federal agents and state and local

officers; and from the review of reports of debriefings of individual sources of information ("SO I")

who have proven themselves to be reliable in previous investigations.

       7.      Unless otherwise noted, wherever in this affidavit I assert that a statement was

made, the information was provided by another law enforcement officer (who may have had either

direct or hearsay knowledge of the statement) to whom I have spoken or whose report I have read

and reviewed. Wherever in this affidavit I state a belief, such belief is based upon my training and

experience and the information obtained through this investigation.

                                OVERVIEW OF THE INVESTIGATION

        8.     ICE/HSI is investigating Maria Antonia ZAVALETA-PEREZ, who lives at 120

Plainfield Avenue, Goose Creek, South Carolina 29445 and is alleged to be running a prostitution

business involving suspected undocumented female aliens. It is also alleged that ZAVALETA

PEREZ is responsible for the harboring and transportation of undocumented aliens across state

lines for the purpose of prostitution.



                                                  3
     2:19-cr-00793-BM         Date Filed 09/24/19        Entry Number 1        Page 5 of 14




        9.     ZAVALETA PEREZ has a date of birth of June 13, 1979 and a check of ICE/HSI

computer databases revealed that ZAVALETA-PEREZ is an undocumented alien from Mexico

with an assigned Alien Registration Number of 208785051. South Carolina DMV records as well

as the CLEAR computer database indicated that ZAVALETA PEREZ'S last known residential

address was 120 Plainfield Avenue, Goose Creek, SC, 29445.

       10.     On July 17, 2019, your affiant received information from an HSI Source of

Information (SOI-1) regarding a female using the nickname "La China" who is involved in a

prostitution business and uses the phone number (843) 331-2242. According to SOI-1, "La China"

will deliver the prostitute to the location of the caller, and in some instances, customers can go to

"La China's" residence for business. The cost was previously $40.00 per female, but the price

recently increased to $50.00. "La China" has two prostitutes every week that stay at her house at

120 Plainfield Avenue in Goose Creek. The two prostitutes are transported down from North

Carolina by "La China" and/or unnamed co-conspirators. They stay at the house for approximately

one week and then are transported back to an unknown location in North Carolina and switched

out for two new females. SA Cooper showed SOI-1 a photograph of a Hispanic female named

Maria ZAVALETA PEREZ who is believed to be "La China." SOI-1 verified that ZAVALETA

PEREZ was in fact "La China." SOI-1 has proven in the past to be a reliable Source oflnformation

and has assisted this office by providing actionable information that has led to the arrest of

numerous individuals, as well as acted in an undercover capacity to assist this office.

        11.    On August 2, 2019, HSI Charleston agents initiated surveillance at the residence of

ZAVALETA PEREZ located at 120 Plainfield Avenue, Goose Creek, SC. Your affiant observed

the following vehicles parked at or near this residence; a 2012 silver/grey in color, GMC Terrain

bearing South Carolina license tag "RNY-372" (hereinafter referred to as Vehicle 1) along with a



                                                  4
     2:19-cr-00793-BM        Date Filed 09/24/19       Entry Number 1        Page 6 of 14




black in color, 2010 Acura MDX bearing North Carolina license tag "FLN-7308" (hereinafter

referred to as Vehicle 2). I have learned from the South Carolina Department of Motor Vehicles

(SCDMV) that Vehicle 1 is registered to Maria Antonia ZAVALETA PEREZ at 120 Plainfield

Avenue, Goose Creek, SC 29445. I have learned from the North Carolina Department of Motor

Vehicles (NCDMV) that Vehicle 2 is registered to Jesus Silvano MARIN AYALA at 6614

Idlewild Road, Apt H, Charlotte, NC 28212. At approximately 13:45 hours, agents observed both

Vehicle 1 and Vehicle 2 depart the residence. Vehicle 1 was being driven by an older Hispanic

female, believed to be ZAVALETA PEREZ, and there was a younger Hispanic female riding in

the front passenger seat. Vehicle 2 was being driven by an older Hispanic female, and there was

also a younger Hispanic female riding in the front passenger seat. HSI Special Agents (S/A)

Walton, S/A Moody and S/A Haviland initiated surveillance on Vehicle 1.

       12.    The following information reflects the surveillance notes for Vehicle 1 on August

2, 2019: At approximately 13:50 hours, Vehicle 1 arrived at 3000 Harbour Lake Drive, Building

#1, Goose Creek, SC. Agents were unable to see which unit the two Hispanic females went into

or came out of. At approximately 14:00 hours, agents observed Vehicle 1 depart 3000 Harbour

Lake Drive, Bldg# 1, Goose Creek, SC. Again, the driver appeared to be the older Hispanic female

and the passenger was the younger Hispanic female. At approximately 14: 15 hours, Vehicle 1

arrived at 5747 Comar Avenue, Lot #15, Hanahan, SC. SA Haviland conducted a drive by

surveillance of the vehicle and observed the older Hispanic female driver walking with the younger

Hispanic female passenger towards the front door of the residence. At approximately 14: 18 hours,

SA Walton conducted a drive by surveillance and observed the older Hispanic female driver sitting

back in the driver's seat of Vehicle 1 with no passenger present. At approximately 14 :25 hours,

the two Hispanic females departed 5747 Comar Avenue, Lot #15, Hanahan, SC in Vehicle 1.



                                                5
     2:19-cr-00793-BM        Date Filed 09/24/19       Entry Number 1         Page 7 of 14




Again, the older Hispanic female was the driver, and the younger Hispanic female was the

passenger. At approximately 15:10 hours, Vehicle 1 arrived at 3359 Fickling Road, Johns Island,

SC. At approximately 15: 15 hours, SA Moody conducted a drive by surveillance of that location

and observed one occupant inside Vehicle 1. SA Moody was unable to verify if the occupant was

the driver or the passenger. At that time the surveillance was terminated of Vehicle 1.

        13.       The following information reflects the surveillance notes for Vehicle 2 on

August 2, 2019: HSI S/A Cooper, SA Brim, SA Caines and SA Garrido initiated surveillance of

Vehicle 2. At approximately 14:10 hours, Vehicle 2 arrived at the Bradley Square Apartments

located at 6600 Rivers Avenue, North Charleston, SC. SA Garrido observed the vehicle parked in

front of the last building on the right after entering the apartment complex. SA Garrido was unable

to see the apartment where the females entered and exited. At approximately 14:25 hours, SA

Garrido observed Vehicle 2 depart 6600 Rivers Avenue, North Charleston, SC. The older Hispanic

female was the driver, and the younger Hispanic female was in the front passenger seat. Vehicle

2 proceeded north on Rivers Avenue and then made a quick U-tum to head back south on Rivers

Avenue. At that time, agents lost contact and sight of Vehicle 2. Surveillance was terminated at

that time.

        14.    Based on my training and experience, individuals involved in the prostitution

business involving undocumented aliens will often make frequent stops at various locations to

meet with clients.   These stops will generally last between fifteen and thirty minutes. The

surveillance of Vehicle 1 and Vehicle 2 on August 2, 2019 was consistent with this behavior.

        15.    On August 7, 2019, SA Cooper received records related to Vehicle 1 and Vehicle

2 from an automated search of Mobile License Plate Readers (LPR) located throughout South

Carolina and North Carolina. On July 27, 2019, at approximately 17:55 hours, Vehicle 1 was



                                                 6
    2:19-cr-00793-BM         Date Filed 09/24/19       Entry Number 1        Page 8 of 14




observed through an LPR located on Dorchester Road in North Charleston, SC traveling

westbound on Dorchester Road. On August 1, 2019, at approximately 07:38 hours, Vehicle l was

observed through an LPR located on Folly Road on James Island, SC traveling southbound on

Folly Road. On August 4, 2019, at approximately 00:32 hours, Vehicle 1 was observed through

an LPR located on Remount Road in North Charleston traveling eastbound on Remount Road. On

July 22, 2019, at approximately 17:02 hours, Vehicle 2 was observed through an LPR located on

Remount Road in North Charleston, SC traveling east bound on Remount Road. On July 28, 2019,

at approximately 19:27 hours, Vehicle 2 was observed through an LPR located near JM Keynes

Drive, Charlotte, NC traveling near an address at 8931 JM Keynes Drive, Charlotte, NC.

       16.     On August 7, 2019, HSI Charleston received Subscriber information on (843) 331-

2242 from T-Mobile Wireless pursuant to an ICE-HSI Administrative Subpoena. The account for

this number is in the name Maria ZAVALETA with an address of 122 Plainfield Avenue, Goose

Creek, SC 29445, with an effective date of 02/15/2018.

       17.     On August 10, 2019, at approximately 21 :00 hours, an HSI Source of Information

(SOl-2) conducted a consensually monitored and recorded telephone call to ZAVALETA PEREZ

at (843) 331-2242. Your affiant was present to monitor the call. At the conclusion of the call,

SOI-2 was debriefed and provided the following information: a female answered and SOI-2 asked

for "La China." The female acknowledged that she was "La China." SOI-2 stated that he wanted

a girl and asked how much it would cost. "La China" stated that it was $50.00. SOl-2 asked if

she would give a discount if there were four guys. "La China" said "no, what do you think this is,

a flea market." SOI-2 stated that the call then dropped. SOI-2 immediately called "La China"

back at (843) 331-2242. "La China" answered, and SOI-2 asked "La China" if she needed an

address where to bring the girl. "La China" stated that she was very busy with business and could



                                                7
     2:19-cr-00793-BM         Date Filed 09/24/19       Entry Number 1         Page 9 of 14




maybe bring a girl later that night. SOI-2 told "La China" that he would call back later that night.

Based on the information provided during the call and through my training and experience

investigating these types of cases, your affiant can infer that ZAVALETA PEREZ, AKA: "La

China", meant that the prostitute would cost $50.00 but that they were tied up with other customers

and were not currently available. August l 0, 2019 was a Saturday night, which is traditionally an

extremely busy night for prostitution related activities within the Hispanic community. SOI-2 has

proven in the past to be a reliable Source of Information and assisted this office by providing

actionable information that has led to the arrest of numerous individuals and has also assisted this

office by acting in an undercover capacity.

        18.    On August 11, 2019, at approximately 07:57 am, your affiant observed a Hispanic

female driver and one Hispanic female passenger leave the residence at 120 Plainfield Avenue,

Goose Creek, SC in Vehicle 2. The Hispanic females were carrying small suitcase style bags.

        19.    On August 12, 2019, at approximately 13:21 hours, your affiant observed Vehicle

2 arrive at the residence located at 120 Plainfield Avenue, Goose Creek, SC. There was a Hispanic

female driver and at least one Hispanic female passenger. The females removed suitcase style bags

from the vehicle and entered the residence.

       20.     On August 12, 2019, your affiant conducted surveillance of the residence at 120

Plainfield Avenue, Goose Creek, SC. At approximately 18:32 hours, a white work van with one

Hispanic male (HM) arrived at the residence. The HM went inside the residence and stayed

approximately 12 minutes. At approximately 18:44 hours, the HM left in the white work van. At

approximately 18:39 hours, a black Lincoln Navigator with two Hispanic males (HM's) arrived at

the residence. The two HM's went inside the residence and stayed approximately 25 minutes. At

approximately 19:04 hours, the two HM's left in the black Lincoln Navigator. At approximately



                                                 8
    2:19-cr-00793-BM           Date Filed 09/24/19       Entry Number 1       Page 10 of 14




19:08 hours, a black Dodge Ram truck with two HM's arrived at the residence. The two HM's

went inside the residence and stayed for approximately 29 minutes. At approximately 19:37 hours,

the two HM' s left in the black Dodge truck. Surveillance was terminated at that time. Based on

my training and experience along with the observation of suspected male "customers" arriving and

departing the residence after a short period of time, your affiant believes that ZAVALETA PEREZ

is allowing prostitution activities to occur within the residence.

       21.        On August 18, 2019, your affiant conducted surveillance of 120 Plainfield Avenue,

Goose Creek, SC 29445. At approximately 5:00 am, Vehicle 2 departed 120 Plainfield Avenue,

Goose Creek. It was unknown how many occupants were present in the vehicle. At approximately

8:36 am, HSI Charlotte SIA Overcash observed Vehicle 2 parked in the Ashley Place Apartment

complex (formerly called the Fox Fire Apartments), located at 6614 Idlewild Road, Charlotte,

North Carolina.

       22.     On August 19, 2019, your affiant conducted surveillance of 120 Plainfield Avenue,

Goose Creek, SC 29445. At approximately 3:52 pm, Vehicle 2 was observed arriving at 120

Plainfield Avenue; the vehicle was occupied by two (2) Hispanic females and one (1) Hispanic

male. At approximately 8:40 pm, Vehicle 2 leaves 120 Plainfield Avenue with two (2) Hispanic

females and goes to an unknown trailer at the Sunrise Mobile Home Park located at 1004 Red

Bank Road, Goose Creek, SC 29445. At approximately 9:05 pm, Vehicle 2 with the two Hispanic

females returns to 120 Plainfield Avenue.

       23.     On August 27, 2019, your affiant conducted surveillance of 120 Plainfield Avenue,

Goose Creek, SC 29445. At approximately 4:20 am, Vehicle 1 is observed leaving 120 Plainfield

Avenue. It was unknown how many occupants were present in the vehicle. At approximately

7 :50 am, Vehicle 1 is observed parked at the Ashley Place Apartments at 6614 Idlewild Road,



                                                  9
    2:19-cr-00793-BM         Date Filed 09/24/19      Entry Number 1        Page 11 of 14




Charlotte, North Carolina. HSI Charlotte SIA Bums conducted surveillance of Vehicle l and at

approximately 12:10 pm, observed three (3) Hispanic females exit the Botanica El Santuario De

Mi Santa store located at 1125 E. Sugar Creek Rd, Suite F, Charlotte, NC 28205 and leave in

Vehicle l. At approximately 12:30 pm, additional surveillance determined that Vehicle l with the

three Hispanic females was heading south back towards South Carolina on Highway 77.

       24.    On August 27, 2019, at approximately 3:30 pm, Deputy Cox with the Charleston

County Sheriffs Office (CCSO) conducted a traffic stop of Vehicle 1 for an improper lane change.

HSI Task Force Officer (TFO) Khan assisted with the stop. The stop occurred in the parking lot

at the Circle K gas station located at 9195 University Blvd., North Charleston, SC 29406. The

driver of the vehicle was ZAVALETA-Perez and she provided an International Driver's License

in the name Maria A. ZAVALETA-Perez, with an address of 120 Plainfield Avenue, Goose Creek,

SC 29445.      ZAVALETA-Perez also provided a Mexican Passport in the same name.

ZAVALETA-Perez told Deputy Cox that she was returning from Charlotte, NC after seeing a

Doctor. ZAVALETA-Perez stated that the two female passengers were coming to South Carolina

for a visit. The front seat passenger provided a Mexican passport and was identified as Guadalupe

GOMEZ-Lorenzo, with a date of birth of 12/1711986 and an address of 6614 Idlewild Road,

Charlotte, NC and phone number of (843) 469-0927. The rear passenger provided a Mexican

passport and was identified as Lucila MUNOZ-Pelcastre, with a date of birth of 11/30/1969 and

an address of2937 N. Dekalb, Atlanta, GA and phone number of (404) 820-4219. HSI/TFO Khan

stated that when both passengers were asked questions, they would look at ZAVALETA-Perez for

directions on how to answer. Deputy Cox issued ZA VALTA-Perez a Warning Citation for the

improper lane change and expired registration and allowed them to leave in Vehicle 1. Your affiant

conducted surveillance of Vehicle 1 and observed it return to 120 Plainfield Avenue, Goose Creek,



                                                10
      2:19-cr-00793-BM       Date Filed 09/24/19        Entry Number 1        Page 12 of 14




SC.

        25.    On August 28, 2019, HSI Charleston agents conducted surveillance of Vehicle 1.

At approximately 1:40 pm, Vehicle 1 was observed parked at the SCDMV office located at 135

Wimberly Drive, Ladson, SC 29456. Surveillance units observed ZAVALETA-Perez get into the

driver's side of Vehicle 1 and a Hispanic Female (HF) who appeared to be Lucila MUNOZ-

Pelcastre (rear passenger during August 27th traffic stop), get into the front passenger seat. HSI

SIA Hawsey, SIA Haviland, HSI/TFO Khan, SIA Caines, SIA Garrido and your affiant continued

surveillance of Vehicle 1 and at approximately 2:05 pm, observed it stop in a mobile home park

on Andrews Blvd. in Goose Creek, SC. The vehicle stopped near Trailer #26 and the passenger

(believed to be MUNOZ-Pelcastre) went inside the trailer while ZAVALETA-Perez remained in

Vehicle 1. At approximately 2:15 pm, the passenger returned to Vehicle 1 and they left the mobile

home park. Vehicle 1 then proceeded to the Dale Valley mobile home park at 7021 Stall Road,

North Charleston, SC and arrived at approximately 2:34 pm. The passenger was observed going

inside Trailer #5 while ZAL VALETA-Perez remained in the vehicle. At approximately 2:43 pm,

the female passenger returned to Vehicle 1 and they left. At approximately 2:50 pm, surveillance

units observed Vehicle 1 arrive at the Hawthorne mobile home park at 1990 Hawthorne Drive,

North Charleston, SC 29406 and park at or near Trailer #166 (light brown trailer) on Hawthorne

Drive. The passenger went inside the trailer while ZAVALETA-Perez remained in the vehicle.

At approximately 3: 14 pm, the female passenger exits the trailer and returned to Vehicle l. Vehicle

1 departed Hawthorne mobile home park and at approximately 3:35 pm arrived at the Money Man

Pawn shop located at 116 S. Goose Creek Blvd., Goose Creek, SC 29445. Both ZAVALETA-

Perez and the passenger entered the pawn shop. At approximately 3:51 pm, ZAVALETA-Perez

and the female passenger returned to Vehicle 1, departed the area and were observed returning to



                                                 11
    2:19-cr-00793-BM         Date Filed 09/24/19        Entry Number 1         Page 13 of 14




120 Plainfield Avenue, Goose Creek, SC. Based on my training and experience, individuals

involved in the prostitution business involving undocumented aliens will often make frequent stops

at various locations to meet with clients. These stops will generally last between fifteen and thirty

minutes. The surveillance of Vehicle 1 on August 28, 2019 was consistent with this behavior.

       26.     On August 28, 2019, additional surveillance was conducted of 120 Plainfield Ave.,

Goose Creek, SC. At approximately 4:28 pm, your affiant observed a blue Jeep Liberty bearing

(SC) license plate "RME-656" arrive at 120 Plainfield Avenue. One Hispanic male (HM) goes

inside the residence. At approximately 4:40 pm, the HM is observed exiting the residence,

returning to his Jeep and leaving 120 Plainfield Avenue. A check of the SCDMV database

revealed that "RME-656" returned on a 2006 Jeep Liberty Sport registered to Bairon Bernardo

JUAREZ-Leiva at 4255 Harbour Lake Drive, Apt lB, Goose Creek, SC 29445.

       27.     On August 29, 2019, your affiant conducted record checks of Guadalupe GOMEZ-

Lorenzo and Lucila MUNOZ-Pelcastre in ICE/HSI and NCIC computer databases. There were no

records found for GOMEZ-Lorenzo nor MUNOZ-Pelcastre having legal status in the United States

and your affiant determined that they were both unlawfully present in the United States. The NCIC

database also revealed that MUNOZ-Pelcastre had been assigned FBI# 288412NC6 pursuant to

her conviction on 05/16/2007 in Gwinnett County, GA for the charge of Prostitution.

       28.     From the extensive HSI Charleston surveillance activities to date, and investigative

experiences associated with prostitution organizations involving undocumented aliens, it is

believed that ZAVALETA PEREZ will continue to utilize 120 Plainfield Avenue, Goose Creek,

SC 29445 to conduct activities in violation of Title 18, United States Code, Section 2421 and Title

8, United States Code, Section 1324(a)(l)(A)(iii).




                                                 12
    2:19-cr-00793-BM         Date Filed 09/24/19      Entry Number 1        Page 14 of 14




                                        CONCLUSION



      29. Based on the foregoing, there is probable cause that evidence of violations of Title 18,

          United States Code, Section 2421 and Title 8, United States Code, Section

          l324(a)(l)(A)(iii) is present at 120 Plainfield Avenue, Goose Creek, SC 29445, as

          described in Attachment A, and therefore, probable cause exists for the issuance of a

          search warrant to search the premises described in Attachment A for the items set forth

          in Attachment B.


Assistant United States Attorney Matt Austin has reviewed this affidavit




                                                         y . Coopet
                                                    Special Agent
                                                    Homeland Security Investigations

Sworn to before me t s
15__ day of Septem   r, 2




United States Magistrate J
District of South Carolina




                                               13
